Case 2:20-cv-13134-LVP-RSW ECF No. 36-15, PageID.2674 Filed 12/02/20 Page 1 of 2




                      Exhibit 15
 Case 2:20-cv-13134-LVP-RSW ECF No. 36-15, PageID.2675 Filed 12/02/20 Page 2 of 2




                             Court of Appeals, State of Michigan

                                             ORDER
                                                                           Michael J. Riordan
 Cheryl A Costantino v City of Detroit                                      Presiding Judge

 Docket No.    355443                                                      Cynthia Diane Stephens

 LC No.        20-014780-AW                                                Anica Letica
                                                                            Judges


              The motion for immediate consideration is GRANTED.

                The motion for peremptory reversal pursuant to MCR 7.211(C)(4) is DENIED for failure
to persuade the Court of the existence of manifest error requiring reversal and warranting peremptory
relief without argument or formal submission.

              The application for leave to appeal is DENIED.




                                                         _______________________________
                                                        ___ ______________________________
                                                          Presiding Judge
                                                                    Judg
                                                                      ddgge




                                November 16, 2020
